PER CURIAM:
Wilma Rankin, individually and in her capacity as Guardian of B.L.R., a minor, appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2000) complaint and her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Rankin v. Berkeley County Sheriffs Dep’t, No. 3:02-cv-00010-WCB (N.D. W. Va. filed Jan. 12, 2006 & entered Jan. 13, 2006; Jan. 19 & Feb. 10, 2006). In addition, we decline to consider claims brought for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.